Citation Nr: 1036025	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for ankylosing spondylitis of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from February 1964 to May 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board remanded this case in April 2009 for further 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that ankylosing 
spondylitis or similar arthritic disorder preexisted service; 
there is also clear and unmistakable evidence this disorder 
was not aggravated beyond its natural progression during service.  

2.  Ankylosing spondylitis did not impact the lumbar spine until 
years after service.  


CONCLUSION OF LAW

Service connection for ankylosing spondylitis or similar 
arthritic disorder based on aggravation during service is not 
established.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in October 2004 and June 2009.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing him about the information and evidence not of 
record that was necessary to substantiate his service connection 
claim; (2) informing him about the information and evidence the 
VA would seek to provide; (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the June 2009 VCAA letter from the RO further 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) has 
held, in part, that a VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  18 Vet. App. at 120.  
Here, certain VCAA notice was provided after the initial 
unfavorable June 2005 AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal 
Circuit Court held that a Statement of the Case (SOC) or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in June 2009, the RO again went back and 
readjudicated the claim in the most recent May 2010 SSOC.  So 
each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  Stated another way, VA's issuance of the May 2010 SSOC 
following the ameliorative VCAA-notice letter cured the timing 
error.  As such, the Board concludes prejudicial error in the 
timing or content of VCAA notice has not been established as any 
error was not outcome determinative.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, VA has secured the Veteran's 
service treatment records (STRs) and private medical evidence as 
evidenced and authorized by the Veteran.  The Veteran was also 
afforded a VA examination with a medical opinion, addressing the 
etiology of his current ankylosing spondylitis.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran has 
submitted personal statements, lay statements from others, 
private medical evidence, Internet treatise evidence, duplicate 
STRs, and argument from his representative.  VA requests for 
certain private physician and state social service records were 
met with various negative responses.  There is no further basis 
to secure any additional records.  In fact, in a June 2009 
letter, the Veteran indicated he had no further evidence to 
submit, and requested that VA decide his claim as soon as 
possible.  

The Board is also satisfied as to compliance with its April 2009 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the RO 
was instructed to provide adequate VCAA notice including Dingess 
notice, and to obtain a VA examination and medical opinion.  The 
RO has complied with these instructions.  

The Board acknowledges that when the RO originally secured the 
Veteran's STRs, it was not able to secure his STR entrance 
examination.  However, it is of no consequence, as there has been 
no allegation or evidence that a preexisting ankylosis 
spondylitis or similar disorder was noted at entry.  Further, the 
Board has conceded the existence of ankylosis spondylitis or 
related arthritic disorder prior to service, based on other 
probative lay and medical evidence of record.  The Veteran has 
emphasized that he believes his military service aggravated, but 
did not cause, his preexisting condition.  See August 2008 
personal statement.  The primary question, therefore, is whether 
such disorder was aggravated by service.  STRs showing subsequent 
treatment for joint pain during service are all present in the 
claims folder - thus, pertinent STRs are not missing.  In any 
event, when STRS are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  The Court has held 
that VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In short, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).  Notwithstanding the peacetime provisions of 38 
U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 
shall be applicable in the case of any Veteran who served in the 
active service after December 31, 1946, such as the case here.  
38 U.S.C.A. § 1137 (West 2002).

In short, VA's General Counsel has held that in order to rebut 
the presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment examination, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the disease 
or injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The Federal Circuit has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

The Court has held on multiple occasions that lay statements by a 
Veteran concerning a preexisting condition, alone, are not 
sufficient to rebut the presumption of soundness.  See e.g., 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's 
account of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability preexisted 
service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting 
medical evidence is needed to establish the presence of a 
preexisting condition); see also Leshore v. Brown, 8 Vet. App. 
406 (1995) (the mere transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.)  
However, in determining whether a condition preexisted service, 
lay evidence must still be considered.  That is, the Veteran's 
medical history, accepted medical principles, evidence regarding 
the basic character, origin and development of the condition, and 
lay and medical evidence concerning the inception, development 
and manifestations of the condition must all be considered.  38 
C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 
390, 396 (2009).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  If this burden is met, then the Veteran is not entitled 
to service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111 by 
showing any of the above, the Veteran's claim is one for service 
connection.  Wagner, 370 F.3d at 1096.

"[A]n increase in disability must consist of worsening of the 
enduring disability . . .."  Davis v. Principi, 276 F.3d 1341, 
1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence 
of a temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat Veteran to establish an 
increase in disability).  Aggravation requires an increase in the 
severity of the preexisting condition, as distinguished from the 
mere recurrence of manifestations or symptoms of the pre-service 
condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002).  Evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after military 
service, as evidence of whether a preexisting condition was 
aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that 
the preexisting disorder increased in severity in service beyond 
its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

"Clear and unmistakable evidence" is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and the 
no-aggravation result be "undebatable."  Cotant v. Principi, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).  

The presumption of soundness attaches where a portion of the 
Veteran's service medical records including his service entrance 
examination report were unavailable and were presumed to have 
been lost in a fire.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).    



Analysis

The Veteran contends that he has ankylosing spondylitis, which 
preexisted his military service, but was also aggravated beyond 
its normal progression by his short period of military service.  
He maintains that he had joint pain to his ankles, legs, and back 
prior to service.  After entry into service, he believes military 
physicians misdiagnosed his ankylosing spondylitis by incorrectly 
identifying it as rheumatoid arthritis.  He asserts that rigorous 
physical training, improper treatment, lack of in-service medical 
care, and misidentification of the disease entity during his 
military service caused aggravation of his preexisting ankylosing 
spondylitis or similar disorder.  He argues that the condition 
eventually spread from his ankles and legs in-service to his 
back.  He says that his "vertebra fused."  He has also stated 
that he had back and neck pain during service as well.  His 
representative argues that it was incurred, rather than 
aggravated, during service, which is different than what the 
Veteran has asserted.  See Veteran's personal statements dated in 
October 2004 and August 2008; Informal Hearing Presentations 
(IHPs) dated in January 2009 and August 2010; VA examination 
dated in July 2010.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, private treatment records dated in 
August and September 2005 from Dr. L.B., MD., a specialist in 
rheumatology, diagnose ankylosing spondylitis of the lumbar 
spine, based partly on X-ray findings.  In addition, the July 
2010 VA examiner diagnosed ankylosing spondylitis of the lumbar 
spine, based on July 2009 VA X-rays.  Thus, the evidence clearly 
shows current ankylosing spondylitis of the lumbar spine.      

The Board finds there is clear and unmistakable evidence that 
ankylosing spondylosis or other similar arthritic disorder 
preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
In this regard, STRs from February to May 1964 reflect numerous 
instances of treatment for pain to the Veteran's ankles and 
knees.  Diagnoses include arthritis as well as rheumatoid 
arthritis.  Throughout his STRs, the Veteran frequently referred 
to preexisting hospitalization and treatment for rheumatoid 
arthritis prior to service back to 1958.  In May 1964 during 
service, a Medical Evaluation Board (MEB), based on X-ray 
findings, concluded that the Veteran had arthritis of both ankles 
and subtalar joints, probably secondary to rheumatoid arthritis.  
The MEB concluded this disorder existed prior to service, but was 
not aggravated by service.  The Veteran subsequently received a 
medical discharge from service based on this disorder.  The 
Veteran has also submitted various lay statements and affidavits 
from friends and family confirming treatment for ankle and knee 
pain as well as reduced mobility prior to service, with 
explanations given such as polio and arthritis.  These statements 
are competent and credible.  In addition, the Board emphasizes 
the short duration of his military service - specifically, a 
little over three months of active service.  The manifestation of 
symptoms of a chronic disease from the date of enlistment or so 
close thereto that the disease could not have originated in so 
short a period will establish the pre-service existence of the 
condition.  38 C.F.R. § 3.303(c).  

Post-service VA and private examiners have also concluded that 
the Veteran had preexisting ankylosing spondylosis or similar 
condition.  In September 2005 treatment letter, Dr. L.B., MD., 
opined that the Veteran actually had ankylosing spondylitis 
during service, but it was misdiagnosed as rheumatoid arthritis, 
which is not uncommon.  The implication was that it preexisted 
his service, since the Veteran repeatedly stated that he had been 
treated and diagnosed prior to service.   Dr. L.B. also noted 
that the ankylosing spondylitis did not involve the Veteran's low 
back at that time.  Similarly, the July 2010 VA examiner assessed 
that the Veteran had enthesitis of the heels and inflammatory 
arthritis of his knee that preexisted military service.  These 
disorders were misdiagnosed as rheumatoid arthritis during 
service.  Although the examiner did not believe these disorders 
represented ankylosing spondylitis at that time, he explained 
that these conditions often accompany ankylosing spondylitis and 
can be present before ankylosing spondylitis begins.  

Consequently, the Board finds that his STRs, especially the MEB 
records, provide clear and unmistakable evidence that ankylosing 
spondylosis or other similar arthritic disorder preexisted 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    

In light of the foregoing, the Board now turns to the requirement 
that VA must show by clear and unmistakable evidence that the 
Veteran's ankylosing spondylosis or similar arthritic disorder 
was not aggravated by service, in order to fully rebut the 
presumption of soundness.  Id.   

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).     

In this respect, during service in May 1964, although the MEB 
determined that his arthritic disorder existed prior to service, 
they also specifically determined this disorder was not 
aggravated by his service.  The Board acknowledges that the 
Veteran, at times, has asserted that he experienced low back pain 
during service and was treated for low back pain as the result of 
ankylosing spondylitis a short time after service in the 1960s 
and 1970s after service as well.  See July 2010 VA examination 
report; various VA Forms 21-4142 (Authorization and Consent to 
Release Information to the Department to Veterans Affairs).  
However, STRs fail to document any complaint, diagnosis, or 
treatment for low back problems during service.  At separation in 
May 1964, no low back diagnosis was rendered.  In addition, the 
Veteran has also provided inconsistent, contradictory statements 
as to when his ankylosing spondylitis spread to his low back.  In 
a July 1984 private treatment report of Dr. L.B., the Veteran 
mentioned that he cannot remember having any significant lower 
back pain or stiffness prior to 1979.  His lower back problems 
only became worse after a 1979 motor vehicle accident, per the 
Veteran's report to Dr. L.B.  The Board believes the Veteran's 
statements to Dr. L.B. in July 1984 and to military physicians in 
his STRs are more credible than his subsequent assertions as to 
onset of his low back problems.  Lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value.  These records were generated with a 
view towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and treatment 
and are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  

Moreover, in a latter September 2005 treatment letter, Dr. L.B. 
added that the Veteran's in-service physical training could have 
temporarily worsened the disorder for weeks or months, but would 
have no effect on the disorder's long-term outcome.  Again, 
temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Hence, this serves as evidence of no permanent aggravation of his 
preexisting ankylosing spondylitis or similar arthritic disorder.  

Overall, the MEB's conclusion of no aggravation, the Veteran's 
own reported history in his STRs and the private treatment 
reports of Dr. L.B. dated in July 1984 and September 2005, supply 
strong evidence against a permanent worsening of his preexisting 
ankylosing spondylitis or similar arthritic disorder during 
service.  Therefore, there is clear and unmistakable evidence 
that the Veteran's preexisting ankylosing spondylitis or similar 
arthritic disorder was not aggravated by his service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; 
VAOPGCPREC 3-2003.    
  
With regard to in-service incurrence of a lumbar spine disorder, 
as discussed above, STRs are negative for any complaint, 
treatment, or diagnosis of a lumbar spine disorder.  His May 1964 
separation examination was unremarkable.  As to continuity of 
symptoms for a low back disorder, as discussed above, there is no 
credible evidence of low back symptoms until 1979.  The Veteran's 
recent lay assertions vs. his statements in-service and post-
service to medical professionals are clearly inconsistent.  As to 
a nexus, there is simply no competent, medical evidence or 
opinion that in any way relates any current lumbar spine disorder 
to the Veteran's short period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

In summary, even in consideration of the heightened duty due to a 
missing entrance examination, although there is clear and 
unmistakable evidence that ankylosing spondylitis or similar 
arthritic disorder preexisted service, there is also clear and 
unmistakable evidence that this disorder was not aggravated by 
service.  Id.  Accordingly, as the preponderance of the evidence 
is against his claim, the "benefit of the doubt" rule is not 
for application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ankylosing spondylitis of the lumbar spine 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


